Per Curiam.

The answers allege a lawful order of the Juvenile Court of Licking County committing the child to two of the respondents, and that such order remains in full force and effect. The allegations of these answers have not been denied or challenged by reply.
Our statutes confer jurisdiction on the Juvenile Court with respect to custody of a neglected or dependent child. See Section 2151.23, Revised Code.

Relief denied.

Taft, C. J., Zimmerman, O’Neill, Griffith, Herbert and Gibson, JJ., concur.
Matthias, J., not participating.